Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Hermanson on 07/01/2021.

The application has been amended as follows: 

Please delete claims 11-12.

In claim 1, line 12, insert 
 “-- wherein an opening is formed in the needle cover, the needle cover comprises:
a suction area formed to communicate with the opening; and 
a vacuum suction portion for exerting a suction force to the suction area; 
wherein the vacuum suction portion comprises: a suction hole formed to communicate with the suction area of the needle cover and apply a suction force;


In claim 13, line 1, delete “claim 12” and insert “-- claim 1 --”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
New reference uncovered by the examiner is Lee et al US2010/0030152, however Lee et al fails to disclose  wherein an opening is formed in the needle cover, the needle cover comprises: a suction area formed to communicate with the opening; and a vacuum suction portion for exerting a suction force to the suction area, wherein the vacuum suction portion comprises: a suction hole formed to communicate with the suction area of the needle cover and apply a suction force; a suction passage formed in the vacuum suction portion and connected to the suction hole; and a connection formed to communicate with the suction passage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3762